Title: To George Washington from William Stephens Smith, 28 April 1782
From: Smith, William Stephens
To: Washington, George


                        
                            Sir.
                            Sunday 28th April 1782
                        
                        In the course of seven Years Service, I am only conscious of neglecting my public Duty two Days viz. Wednesday
                            & Thursday last—My feelings as a soldier are wounded—But my future Happiness and Prospects in Life greatly
                            depended upon their being spent as they were & under those circumstances I flatter myself Your Excellency will
                            excuse me. I am with my usual Respect Your Excellency’s most obed. Servt
                        
                            Wm S. Smith &c.

                        
                    